Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
Status of the Claims
Claims 1, 4-6, 14-17, 19, 20, and 23-28 were pending and rejected in the previous final rejection issued on 5/23/2022. Applicant’s RCE was received on 8/23/2022 whereby claims 1, 4-6, 15, 20, and 23 were amended.  Claim 19 was cancelled. No claims were added.  Accordingly, claims 1, 4-6, 14-17, 20, and 23-28 are currently pending and hereby examined in this non-final office action.
Response to Remarks/Arguments
35 U.S.C. § 101 
With respect to the previous 35 U.S.C. § 101 rejections, Applicant’s arguments have been considered and are persuasive.  The claims include a series of specific limitations to accomplish a cargo handoff between and unmanned aerial vehicle and an unmanned ground vehicle. The limitations impose meaningful limits on practicing the abstract idea. 
35 U.S.C. §103
With respect to the previous 35 U.S.C. 103 rejections, Applicant’s arguments have been considered but are not persuasive.  Applicant argues that ”[t]he applied art does not teach for example that in response to the hatch cover detection instruction, detecting, by an aircraft, whether the hatch cover of the distribution robot is opened through a wireless communication network; and upon a detection that the hatch cover is opened by the distribution robot, delivering, by an aircraft, cargoes to the distribution robot, as claimed.”  Examiner respectfully disagrees.  Examiners must give the claims “their broadest reasonable interpretation consistent with the specification.” See MPEP 2111.  Examiner is interpreting a “public wireless communication network” as a cellular network. O’Brien at [0029], [0031], & [0033] teaches that the central station (i.e. dispatching platform), UAV, and AGV may communicate amongst each other using “any [] means for communication” including cellular.  Examiner is equating the cellular means in O’Brien to the “public wireless communication network” in the claims.  Furthermore, O’Brien at paragraphs [0032], [0036] and Figs. 6-8 teach a distribution robot [AGV] having a retractable hood and a receiving bay for a package.    Lastly, O’Brien at [0043] teaches that the UAV and AGV may assist each other in order to facilitate a cargo exchange/handoff.  Examiner’s position is that O’Brien teaches or suggests a UAV and AGV communicating with each other via a public wireless communication network and the UAV receiving an indication of whether or not the hatch cover is opened before delivering the cargo. Facilitating the exchange would require the aircraft knowing whether the hatch cover was opened and cleared for the handoff.  In addition, there is further teaching and suggestion for detecting whether a  hatch cover is opened when looking at Natarajan.  (Natarajan [0057], “a signal is sent to the delivery box 18 to open and/or unlock the delivery box 18. Also, a notification signal is sent to the UAV 12 so that the UAV 12 will complete the trip and deliver (108) the payload 13 to the delivery box 18.)
Secondly, Applicant asserts that the art fails to teach “after the hatch cover is opened by the distribution robot, the distribution robot detects whether the cargoes are delivered into a storage cabin, in case where the distribution robot detects that the cargoes are delivered into the storage cabin, the hatch cover is closed"  Examiner respectfully disagrees.  Applicant’s claims recite “the distribution robot detect[ing] whether the cargoes are delivered into a storage cabin.” The broadest reasonable interpretation of “detecting” is any means of detection.  Examiner can find no clarifying language in the specification for how the detecting is performed.  Examiner’s position is that Natarajan teaches delivery detection by the distribution robot (“delivery box”) at [0085] since the delivery box “may also have a scale of video camera to confirm the empty contents and does not just assume the package is gone.”  It would have been obvious to one of ordinary skill in the art that a scale could be used to detect delivery/receipt of an object.  Because the specification does not define how the “detecting” step is performed, Applicant’s arguments are not persuasive. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the cargo detection unit 213” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 14, 15,  & 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2018/0261112 A1, hereinafter “O’Brien,” in view of Pre-grant Publication No.: US 2017/0261977 A1, hereinafter “High,” in view of Pre-grant Publication No.: US 2017/0147975 A1, hereinafter “Natarajan.”
Claim 1 (Currently Amended): O’Brien, as shown, teaches:
A cargo handover method applied to a logistics system, wherein the logistics system comprises an aircraft, a distribution robot and a dispatching platform, the aircraft is an unmanned aerial vehicle and is configured to transport cargoes from a distribution station to a cargo handover location of an aircraft and a distribution robot according to a fixed route, the distribution robot is an unmanned vehicle and is configured to distribute the cargoes, the dispatching platform is configured to transmit the fixed route to the aircraft and transmit navigation path information to the distribution robot, and the cargo handover method comprises: (O’Brien [0002] - [0006])
reaching, by the aircraft, the cargo handover location of the aircraft and the distribution robot, and flying over the top of the distribution robot parked at the cargo handover location; (O’Brien [0022], “One or more UAVs 100 may be configured to transport packages from a central station 400 to a delivery site 1, or from a central station 400 to an AGV 200…”; See also [0025])
receiving, by the aircraft, a hatch cover detection instruction through the public wireless communication network which is sent, in response to the hatch cover open request, by the dispatching platform; (O’Brien [0041], “At step 505, the UAV 100 and AGV 200 determine near-range positioning and alignment information for a proper handoff to be executed. When the UAV 100 and AGV 200 are in near-range (for instance, within 20 meters from each other), visual sensors and proximity sensors may be utilized to determine the proper positioning and alignment for a handoff. The UAV 100 utilizes visual sensors 120 and proximity sensors 121 to calculate positioning information of the UAV 100 in relation to the AGV 200 in realtime…”; See also [0043]) (Examiner is interpreting a “public wireless communication network” as a cellular network. O’Brien at [0029], [0031], & [0033] teaches that the central station (i.e. dispatching platform), UAV, and AGV may communicate amongst each other using “any [] means for communication” including cellular.  Examiner is equating the cellular means in O’Brien to the “public wireless communication network” in the claims.  O’Brien at [0043] teaches that the UAV and AGV may assist each other in order to facilitate a cargo exchange/handoff.) 
in response to the hatch cover detection instruction, detecting, by the aircraft, whether the hatch cover of the distribution robot is opened through the public wireless communication network; (O’Brien [0043], “ the UAV 100 and AGV 200 may assist each other in order to facilitate the exchange. At step 506, the UAV 100 may place the package 300 within the receptacle 211 of the AGV 200…Once the handoff is complete, the UAV 100 and/or AGV 200 may transmit a handshake confirmation.”) (Examiner is interpreting a “public wireless communication network” as a cellular network. O’Brien at [0029], [0031], & [0033] teaches that the central station (i.e. dispatching platform), UAV, and AGV may communicate amongst each other using “any [] means for communication” including cellular.  Examiner is equating the cellular means in O’Brien to the “public wireless communication network” in the claims.  Furthermore, O’Brien at paragraphs [0032], [0036] and Figs. 6-8 teach a distribution robot [AGV] having a retractable hood and a receiving bay for a package.    Lastly, O’Brien at [0043] teaches that the UAV and AGV may assist each other in order to facilitate a cargo exchange/handoff.  Examiner’s position is that O’Brien teaches or suggests a UAV and AGV communicating with each other via a public wireless communication network and the UAV receiving an indication of whether or not the hatch cover is opened before delivering the cargo. Facilitating the exchange would require the aircraft knowing whether the hatch cover was opened and cleared for the handoff.)

O’Brien  teaches using information to authenticate that the UAV is paired to the right AGV, but doesn’t explicitly teach a two-dimensional code electronic identifier; however, High teaches:
scanning, by the aircraft, the top of the distribution robot to obtain a distribution robot identifier of the distribution robot, wherein the distribution robot identifier is a two-dimensional code electronic identifier and a unique two-dimensional code electronic identifier is provided on the top of each distribution robot; (High [0017], “In operation, sensor data is received corresponding to the task being performed and/or the delivery of the package. The sensor data typically includes sensor data captured by one or more sensors of a UAS 104… Based on the sensor data…a unique identification of an object at a predefined location can be identified… This object may be a delivery and/or landing pad at an intended delivery location, a delivery locker at an intended delivery location, a customer, a building, a particular vehicle, a UAS launch system, a UAS hanger, or other such object at the predefined location. The recognition can be based on image processing, RFID detection, optical bar code scan, text capture and compare, beacon detection, other such recognition methods, or combination of two or more of such recognition methods. For example, one or more images and/or video of an area corresponding to a delivery location may be captured by one or more cameras of a UAS while in the process of delivering a package. Image and/or video processing can be performed to detect an intended delivery pad where the package is to be delivered. In some instances, for example, a delivery pad or other object to be recognized may include a predefined color pattern, alphanumeric characters, barcode, etc. that can be detected through image recognition of images and/or video captured by a UAS while the UAS is flying over the area corresponding to the delivery location…”; See also [0034], [0035], [0039], [0040], [0042])
O’Brien is directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV]. High is also directed to utilizing unmanned aircraft systems (UAS) when delivering packages to customers.  High teaches using sensor data to confirm that the UAS is capable of delivering a package.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien with the teachings of High since the claimed invention is merely a combination of old elements, and in the combination each element merely would have perform the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	O’Brien/High doesn’t explicitly teach the following; however, Natarajan teaches:
sending, by the aircraft, a hatch cover open request to a dispatching platform through a public wireless communication network, wherein the hatch cover open request includes the distribution robot identifier, so that the dispatching platform sends a hatch cover open instruction to the distribution robot corresponding to the distribution robot identifier through the public wireless communication network, to enable the distribution robot to open a hatch cover; (Natarajan [0057], “both the delivery box 18 and UAV 12 transmit signals from each other to the delivery management system 20 for verification. Once verification is determined, a signal is sent to the delivery box 18 to open and/or unlock the delivery box 18…”; See also [0068], [0070], [0082])
upon a detection that the hatch cover is opened by the distribution robot, delivering, by an aircraft, cargoes to the distribution robot, wherein after the hatch cover is opened by the distribution robot, the distribution robot detects whether the cargoes are delivered into a storage cabin, in case where the distribution robot detects that the cargoes are delivered into the storage cabin, the hatch cover is closed,  through accurately docking between the aircraft and the distribution robot, cargoes are automatically transferred from the aircraft to the distribution robot, to realize a distribution solution based on the linkage between the aircraft and the distribution robot. (Natarajan [0057], “Once verification is determined, a signal is sent to the delivery box 18 to open and/or unlock the delivery box 18. Also, a notification signal is sent to the UAV 12 so that the UAV 12 will complete the trip and deliver (108) the payload 13 to the delivery box 18…”; See also [0068], [0070], [0082], & [0085])
O’Brien and High are directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV].  Natarajan is also directed to leveraging the agility and precision of drones or related aerial technology to improve last mile and delivery performances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien/High with the teachings of Natarajan since “modern commerce entails the use of trucks, vans, or other ground vehicles to deliver goods to a consumer's home or business, referred to as the "last mile" of a supply chain.” (Natarajan [0003])
Claim 4 (Currently Amended): O’Brien/High/Natarajan, as shown above, teaches all the limitations of claim 1. O’Brien also teaches:
transporting, by the aircraft, cargoes from a distribution station to a cargo handover location of an aircraft and a distribution robot according to a fixed route; (O’Brien [0029], “Computing system 401 may be utilized to determine routing and handoff information for the package delivery system…”)
delivering, by the aircraft, the cargoes to the distribution robot using the cargo handover method according to claim 1. (O’Brien [0030], “Based on the received mission information and the location information for UAVs and 100 and AGVs 200, the central station 400 may also identify a pair of UAV 100 and AGV 200 for handoff of a package between the particular UAV 100 and the particular AGV 200. The central station 400 may also provide route information to the UAV 200 or AGV 200.”; See also claim 1 above.)
Claim 5 (Currently Amended): O’Brien/High/Natarajan, as shown above, teaches all the limitations of claim 4. O’Brien doesn’t explicitly teach the following; however, High teaches:
after delivering the cargoes to the distribution robot, returning, by the aircraft, to the distribution station along the fixed route. (High [0045], “A package delivery task can involve a package loading, UAS launch, airborne waypoint navigation using the global positioning system (GPS) or similar technology coupled with object avoidance, delivery location ranging and identification, package delivery, which may include specific object and behavior recognition along with avoidance and interaction based on those objects and behaviors, return to airborne waypoint navigation, return location ( e.g., warehouse, store, distribution vehicle, etc.) ranging and identification, and UAS landing at return location…”)
O’Brien is directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV]. High is also directed to utilizing unmanned aircraft systems (UAS) when delivering packages to customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien with the teachings of High since the claimed invention is merely a combination of old elements, and in the combination each element merely would have perform the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6 (Currently Amended): O’Brien/High/Natarajan, as shown above, teaches all the limitations of claim 4. O’Brien also teaches:
receiving, by the aircraft, the fixed route sent by a dispatching platform. (O’Brien [0030], “The central station 400 may also provide route information to the UAV 200 or AGV 200.”)
Claim 14 (Previously Presented): O’Brien/High/Natarajan, as shown above, teaches all the limitations of claim 4. O’Brien doesn’t explicitly teach the following; however, High teaches:
an aircraft comprising: a memory, configured to store computer instructions; and a processor, configured to execute the instructions, so that the aircraft executes the logistics method according to claim 4. (High [0023], “FIG. 3 illustrates a simplified block diagram of an exemplary UAS 104, in accordance with some embodiments. The UAS includes one or more UAS control circuits 302, memory 304, input/output (I/O) interfaces and/or devices 306, motors and motor control circuitry 308, location detection systems 310, and one or more cameras 312…The UAS control circuit 302 comprises one or more processors and/or microprocessors and couples with the memory 304 that stores operational codes or sets of instructions that are executed by the UAS control circuit 302 and/or processor to implement the functionality of the UAS 104…”)
O’Brien is directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV]. High is also directed to utilizing unmanned aircraft systems (UAS) when delivering packages to customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien with the teachings of High since the claimed invention is merely a combination of old elements, and in the combination each element merely would have perform the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15 (Currently Amended): O’Brien, as shown, teaches:  
a distribution robot,5Docket No. 52893 4USPreliminary Amendment wherein a logistics system comprises an aircraft, the distribution robot and a dispatching platform, the aircraft is an unmanned aerial vehicle and is configured to transport cargoes from a distribution station to a cargo handover location of an aircraft and a distribution robot according to a fixed route, the distribution robot is an unmanned vehicle and is configured to distribute the cargoes, the dispatching platform is configured to transmit the fixed route to the aircraft and transmit navigation path information to the distribution robot, and the distribution robot comprises: (O’Brien [0002] - [0006])
a cargo receiving module, configured to receive cargoes delivered by an aircraft at a cargo handover location of an aircraft and the distribution robot; (O’Brien [0032], “As shown in FIG. 3, the AGV 200 may include a body 213 that may be dome-shaped, and a base portion 212 that may be generally flat. The body 213 may include a track 214 to allow a retractable hood 211 to slide back along the body 213. The AGV 200 may also include clamps 215 which engage the body 213 and base portion 212 of the AGV such that they are removably attached together. In this manner, the body 213 and base portion 212 may form a cavernous area that forms a receptacle 210 for a package 300. The base portion may include a flat bottom or wheels to allow the AGV to be stationary or mobile.”; See also [0033] - [0036])
wherein the dispatching platform sends a hatch cover detection instruction to the aircraft though the public wireless communication network, the aircraft detects whether the hatch cover of the distribution robot is opened through the public wireless communication network in response to the hatch cover detection instruction, (O’Brien [0043], “ the UAV 100 and AGV 200 may assist each other in order to facilitate the exchange. At step 506, the UAV 100 may place the package 300 within the receptacle 211 of the AGV 200…Once the handoff is complete, the UAV 100 and/or AGV 200 may transmit a handshake confirmation.”) (Examiner is interpreting a “public wireless communication network” as a cellular network. O’Brien at [0029], [0031], & [0033] teaches that the central station (i.e. dispatching platform), UAV, and AGV may communicate amongst each other using “any [] means for communication” including cellular.  Examiner is equating the cellular means in O’Brien to the “public wireless communication network” in the claims.  Furthermore, O’Brien at paragraphs [0032], [0036] and Figs. 6-8 teach a distribution robot [AGV] having a retractable hood and a receiving bay for a package.    Lastly, O’Brien at [0043] teaches that the UAV and AGV may assist each other in order to facilitate a cargo exchange/handoff.  Examiner’s position is that O’Brien teaches or suggests a UAV and AGV communicating with each other via a public wireless communication network and the UAV receiving an indication of whether or not the hatch cover is opened before delivering the cargo. Facilitating the exchange would require the aircraft knowing whether the hatch cover was opened and clear for the handoff.)

O’Brien doesn’t explicitly teach a two-dimensional code electronic identifier; however, High teaches:
wherein the distribution robot identifier is obtained by scanning the top of the distribution robot parked at the handover location after the aircraft reaches the cargo handover location and flies over the top of the distribution robot, the distribution robot identifier is a two-dimensional code electronic identifier, and a unique two-dimensional code electronic identifier is provided on the top of each distribution robot; (High [0017], “In operation, sensor data is received corresponding to the task being performed and/or the delivery of the package. The sensor data typically includes sensor data captured by one or more sensors of a UAS 104… Based on the sensor data…a unique identification of an object at a predefined location can be identified… This object may be a delivery and/or landing pad at an intended delivery location, a delivery locker at an intended delivery location, a customer, a building, a particular vehicle, a UAS launch system, a UAS hanger, or other such object at the predefined location. The recognition can be based on image processing, RFID detection, optical bar code scan, text capture and compare, beacon detection, other such recognition methods, or combination of two or more of such recognition methods. For example, one or more images and/or video of an area corresponding to a delivery location may be captured by one or more cameras of a UAS while in the process of delivering a package. Image and/or video processing can be performed to detect an intended delivery pad where the package is to be delivered. In some instances, for example, a delivery pad or other object to be recognized may include a predefined color pattern, alphanumeric characters, barcode, etc. that can be detected through image recognition of images and/or video captured by a UAS while the UAS is flying over the area corresponding to the delivery location…”; See also [0034], [0035], [0039], [0040], [0042])
O’Brien is directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV]. High is also directed to utilizing unmanned aircraft systems (UAS) when delivering packages to customers.  High teaches using sensor data to confirm that the UAS is capable of delivering a package.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien with the teachings of High since the claimed invention is merely a combination of old elements, and in the combination each element merely would have perform the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

O’Brien teaches using a cellular network (i.e. public wireless communication network) to communicate between the central server, UAV and AGV.  O’Brien/High doesn’t explicitly teach the following; however, Natarajan teaches:
a cargo distribution module, configured to distribute the cargoes to a distribution address, comprising: a hatch cover open instruction receiving unit, configured to receive a hatch cover open instruction which is sent by a dispatching platform through a public wireless communication network in response to a hatch cover open request including a distribution robot identifier received from the aircraft through the public wireless communication network, (Natarajan [0057], “both the delivery box 18 and UAV 12 transmit signals from each other to the delivery management system 20 for verification. Once verification is determined, a signal is sent to the delivery box 18 to open and/or unlock the delivery box 18…”; See also [0068], [0070], [0082])
a hatch cover open unit, configured to open a hatch cover in response to the hatch cover open instruction received by the hatch cover open instruction receiving unit so as to receive the cargoes delivered by the aircraft. (Natarajan [0057], “both the delivery box 18 and UAV 12 transmit signals from each other to the delivery management system 20 for verification. Once verification is determined, a signal is sent to the delivery box 18 to open and/or unlock the delivery box 18…”; See also [0034], [0040], [0068], [0070], [0082]) 
the aircraft delivers the cargoes to the distribution robot upon a detection that the hatch cover is opened by the distribution robot, and through accurately docking between the aircraft and the distribution robot, cargoes are automatically transferred from the aircraft to the distribution robot, to realize a distribution solution based on the linkage between the aircraft and the distribution robot. (Natarajan [0057], “Once verification is determined, a signal is sent to the delivery box 18 to open and/or unlock the delivery box 18. Also, a notification signal is sent to the UAV 12 so that the UAV 12 will complete the trip and deliver (108) the payload 13 to the delivery box 18…”; See also [0068], [0070], [0082])
a cargo detection unit, configured to detect whether the cargoes are delivered into a storage cabin after the hatch cover open unit opens the hatch cover; (Natarajan Claim 19 “[S]ensors to determine when a product has been received by a locker's payload;” & Natarajan [0085], “The lockbox may also have a scale of video camera to confirm the empty contents and does not just assume the package is gone. Laser distance measures could also be used within the lockbox to ensure there are no objects obstructing the laser. The video could be checked to see if the lockbox is clean and ready for reuse.”; See also [0057], [0068], [0070], & [0082]) 
a hatch cover closing unit, configured to close the hatch cover after the cargo detection unit detects that the cargoes are delivered into the storage cabin.  (Natarajan [0057], “Once verification is determined, a signal is sent to the delivery box 18 to open and/or unlock the delivery box 18. Also, a notification signal is sent to the UAV 12 so that the UAV 12 will complete the trip and deliver (108) the payload 13 to the delivery box 18…”; See also [0068], [0070], [0082], [0084], [0085] and Claim 19)
O’Brien and High are directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV].  Natarajan is also directed to leveraging the agility and precision of drones or related aerial technology to improve last mile and delivery performances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien/High with the teachings of Natarajan since “modern commerce entails the use of trucks, vans, or other ground vehicles to deliver goods to a consumer's home or business, referred to as the "last mile" of a supply chain.” (Natarajan [0003])
Claim 24 (Previously Presented):  O’Brien/High/Natarajan, as shown above, teaches all the limitations of claim 1.  O’Brien/High doesn’t explicitly teach the following; however, Natarajan teaches:
A non-transitory computer-readable storage medium on which computer program instructions are stored, which when executed by a processor implement the cargo handover method according to claim 1. (Natarajan [0086])
O’Brien and High are directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV].  Natarajan is also directed to leveraging the agility and precision of drones or related aerial technology to improve last mile and delivery performances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien/High with the teachings of Natarajan since “modern commerce entails the use of trucks, vans, or other ground vehicles to deliver goods to a consumer's home or business, referred to as the "last mile" of a supply chain.” (Natarajan [0003])
Claim 25 (Previously Presented): O’Brien/High/Natarajan, as shown above, teaches all the limitations of claim 1.  O’Brien/High doesn’t explicitly teach the following; however, Natarajan teaches:
A non-transitory computer-readable storage medium on which computer program instructions are stored, which when executed by a processor implement the logistics method according to claim 4. (Natarajan [0086])
O’Brien and High are directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV].  Natarajan is also directed to leveraging the agility and precision of drones or related aerial technology to improve last mile and delivery performances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien/High with the teachings of Natarajan since “modern commerce entails the use of trucks, vans, or other ground vehicles to deliver goods to a consumer's home or business, referred to as the "last mile" of a supply chain.” (Natarajan [0003])
Claim 26 (Previously Presented): O’Brien/High/Natarajan, as shown above, teaches all the limitations of claim 14.  O’Brien doesn’t explicitly teach the following; however, High teaches:
wherein the logistics method further comprises: after delivering the cargoes to the distribution robot, returning, by the aircraft, to the distribution station along the fixed route. (High [0045], “A package delivery task can involve a package loading, UAS launch, airborne waypoint navigation using the global positioning system (GPS) or similar technology coupled with object avoidance, delivery location ranging and identification, package delivery, which may include specific object and behavior recognition along with avoidance and interaction based on those objects and behaviors, return to airborne waypoint navigation, return location ( e.g., warehouse, store, distribution vehicle, etc.) ranging and identification, and UAS landing at return location…”)
O’Brien is directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV]. High is also directed to utilizing unmanned aircraft systems (UAS) when delivering packages to customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien with the teachings of High since the claimed invention is merely a combination of old elements, and in the combination each element merely would have perform the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 27 (Previously Presented): O’Brien/High/Natarajan, as shown above, teaches all the limitations of claim 14.  O’Brien also teaches:
wherein the logistics method further comprises: receiving, by the aircraft, the fixed route sent by a dispatching platform. (O’Brien [0030], “The central station 400 may also provide route information to the UAV 200 or AGV 200.”)
Claim 28 (Previously Presented): O’Brien/High/Natarajan, as shown above, teaches all the limitations of claim 1. O’Brien doesn’t explicitly teach the following; however, High teaches:
an aircraft comprising: a memory, configured to store computer instructions; and a processor, configured to execute the instructions, so that the aircraft executes the logistics method according to claim 4. (High [0023], “FIG. 3 illustrates a simplified block diagram of an exemplary UAS 104, in accordance with some embodiments. The UAS includes one or more UAS control circuits 302, memory 304, input/output (I/O) interfaces and/or devices 306, motors and motor control circuitry 308, location detection systems 310, and one or more cameras 312…The UAS control circuit 302 comprises one or more processors and/or microprocessors and couples with the memory 304 that stores operational codes or sets of instructions that are executed by the UAS control circuit 302 and/or processor to implement the functionality of the UAS 104…”)
O’Brien is directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV]. High is also directed to utilizing unmanned aircraft systems (UAS) when delivering packages to customers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien with the teachings of High since the claimed invention is merely a combination of old elements, and in the combination each element merely would have perform the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 16, 17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien/High/Natarajan  in view of United States Patent No.: 10,514,690 B1, hereinafter “Siegel.”
Claim 16 (Previously Presented): O’Brien/High/Natarajan, as shown above, teaches all the limitations of claim 15.  O’Brien teaches a central station providing route information to an AGV.  O’Brien/High/Natarajan doesn’t explicitly teach the following; however, Siegel teaches:
wherein the cargo distribution module comprises: a navigation information receiving unit, configured to receive navigation path information sent by a dispatching platform, wherein the dispatching platform generates the navigation path information according to distribution address information; (Siegel col. 6, lns. 25-30, “the autonomous vehicle management system 320 may plan some or all of the transport of the item from the source location 312 to the destination location 307 and communicate over the network 309 with one or more of the autonomous ground based vehicle 302 and/or the autonomous aerial vehicle 304.”)
an automatic driving unit, configured to automatically drive to the distribution address according to the navigation path information. (Siegel col. 5, ln 66- col. 6, ln. 3, “The autonomous ground based vehicle 302 then transports the item 310 from the transfer location 303 along a second portion of the path 311-2 to the destination location 307 and completes delivery of the item 310 at the destination location 307.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien/High/Natarajan with the teachings of Siegel since “[o]ver time, an increasing frequency and volume of deliveries of items from e-commerce and mail-order companies has resulted in an increased need for faster and more efficient delivery methods.” (Siegel col. 1, lns. 36-40)
Claim 17 (Previously Presented): O’Brien/High/Natarajan/Siegel, as shown above, teaches all the limitations of claim 16.  O’Brien/High/Natarajan doesn’t explicitly teach the following; however, Siegel teaches:
wherein,6Docket No. 52893 4USPreliminary Amendment the automatic driving unit is further configured to return the distribution robot to the cargo handover location of the aircraft and the distribution robot after distributing the cargoes to the distribution address. (Siegel col. 8, ln. 60-col. 9, ln. 4, “As will be appreciated, any number of autonomous ground based vehicles may be transported from the transportation vehicle 705 to different locations within the environment. Likewise, any number of autonomous aerial vehicles may be used to transport autonomous ground based vehicles from the transportation vehicle 705. Still further, in some implementations, after an autonomous ground based vehicle has completed delivery of items to different locations within the environment, autonomous aerial vehicles may retrieve those autonomous ground based vehicles and aerially transport those autonomous ground based vehicles back to the transportation vehicle 705, or to another location.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Natarajan with the teachings of Siegel since “[o]ver time, an increasing frequency and volume of deliveries of items from e-commerce and mail-order companies has resulted in an increased need for faster and more efficient delivery methods.” (Siegel col. 1, lns. 36-40)
Claim 20 (Currently Amended): O’Brien, as shown, teaches: 
wherein a logistics system comprises an aircraft, a distribution robot and a dispatching platform, the aircraft is an unmanned aerial vehicle and is configured to transport cargoes from a distribution station to a cargo handover location of an aircraft and a distribution robot according to a fixed route, the distribution robot is an unmanned vehicle and is configured to distribute the cargoes, the dispatching platform is configured to transmit the fixed route to the aircraft and transmit navigation path information to the distribution robot, and the distribution robot comprises: (O’Brien [0002] - [0006])
a fixed route transmitting module, configured to transmit a fixed route to an aircraft through a public wireless communication network, to enable the aircraft to reach a cargo handover location of the aircraft and a distribution robot from a distribution station according to the fixed route; (O’Brien [0030], “Based on the received mission information and the location information for UAVs and 100 and AGVs 200, the central station 400 may also identify a pair of UAV 100 and AGV 200 for handoff of a package between the particular UAV 100 and the particular AGV 200. The central station 400 may also provide route information to the UAV 200 or AGV 200.”; See also claim 1 above.) (O’Brien is clearly directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV].  Furthermore, O’Brien at [0029] teaches that the central station (i.e. dispatching platform) may utilize cellular means for communication.  Examiner is equating the cellular means to the “public wireless communication network” in the claims.)
a hatch cover detection instruction sending unit, configured to send a hatch cover detection instruction to the aircraft through the public wireless communication network in the case that the hatch cover open request receiving unit receives the hatch cover open request, so that the aircraft detects whether the hatch cover of the distribution robot is opened, and delivers the cargoes to the distribution robot after detecting that the hatch cover of the distribution robot is opened, wherein after the hatch cover is opened by the distribution robot, the distribution robot detects whether the cargoes are delivered into a storage cabin; in case where the distribution robot detects that the cargoes are delivered into the storage cabin, the hatch cover is closed, through accurately docking between the aircraft and the distribution robot, cargoes are automatically transferred from the aircraft to the distribution robot, to realize a distribution solution based on the linkage between the aircraft and the distribution robot.  (See claim 1 above) 

O’Brien doesn’t explicitly teach the following; however, High teaches:
a cargo handover control module, configured to control the aircraft to deliver the cargoes to the distribution robot through the public wireless communication network, comprising: a hatch cover open request receiving unit, configured to receive a hatch cover open request sent by the aircraft through the public wireless communication network, wherein the hatch cover open request includes a distribution robot identifier obtained by scanning the top of the distribution robot by the aircraft after the aircraft reaches the cargo handover location and flies over the top of the distribution robot parked at the cargo handover location, the distribution robot identifier is a two-dimensional code electronic identifier, and a unique two-dimensional code electronic identifier is provided on the top of each distribution robot; (High [0017], “In operation, sensor data is received corresponding to the task being performed and/or the delivery of the package. The sensor data typically includes sensor data captured by one or more sensors of a UAS 104… Based on the sensor data…a unique identification of an object at a predefined location can be identified… This object may be a delivery and/or landing pad at an intended delivery location, a delivery locker at an intended delivery location, a customer, a building, a particular vehicle, a UAS launch system, a UAS hanger, or other such object at the predefined location. The recognition can be based on image processing, RFID detection, optical bar code scan, text capture and compare, beacon detection, other such recognition methods, or combination of two or more of such recognition methods. For example, one or more images and/or video of an area corresponding to a delivery location may be captured by one or more cameras of a UAS while in the process of delivering a package. Image and/or video processing can be performed to detect an intended delivery pad where the package is to be delivered. In some instances, for example, a delivery pad or other object to be recognized may include a predefined color pattern, alphanumeric characters, barcode, etc. that can be detected through image recognition of images and/or video captured by a UAS while the UAS is flying over the area corresponding to the delivery location…”; See also [0034], [0035], [0039], [0040], [0042])
O’Brien is directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV]. High is also directed to utilizing unmanned aircraft systems (UAS) when delivering packages to customers.  High teaches using sensor data to confirm that the UAS is capable of delivering a package.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien with the teachings of High since the claimed invention is merely a combination of old elements, and in the combination each element merely would have perform the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
O’Brien/High doesn’t explicitly teach the following; however, Natarajan teaches:
a hatch cover open instruction sending unit, configured to send a hatch cover open instruction to a distribution robot corresponding to the distribution robot identifier in the case that the hatch cover open request receiving unit receives the hatch cover open request, so as to control the distribution robot to open a hatch cover; (Natarajan [0068], “The instruction generator 38 generates an instruction for opening, closing, locking, unlocking, or other command for controlling the operation of the delivery box 18 in response to an authorization of the UAV 12 to deliver the payload 13 to the delivery box 18 and further in response to a determination by devices such as sensors, optical devices, or the like, that the UAV 12 is a predetermined distance from the delivery box 18, i.e., at the geofence 16 formed when a communication is established between the UAV 12 and the delivery box 18…”; See also [0034], [0038]-[0040], [0082])
O’Brien and High are directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV].  Natarajan is also directed to leveraging the agility and precision of drones or related aerial technology to improve last mile and delivery performances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien/High with the teachings of Natarajan since “modern commerce entails the use of trucks, vans, or other ground vehicles to deliver goods to a consumer's home or business, referred to as the "last mile" of a supply chain.” (Natarajan [0003])

O’Brien/High/Natarajan doesn’t explicitly teach the following; however, Siegel teaches:
a navigation information generating module, configured to generate navigation path information according to distribution address information after the distribution robot receives the cargoes delivered by the aircraft; (Siegel col. 6, lns. 25-30, “the autonomous vehicle management system 320 may plan some or all of the transport of the item from the source location 312 to the destination location 307 and communicate over the network 309 with one or more of the autonomous ground based vehicle 302 and/or the autonomous aerial vehicle 304.”)
a navigation information transmitting module, configured to transmit the navigation path information to the distribution robot through the public wireless communication network, to enable the distribution robot to automatically drive to the distribution address according to the navigation path information; 7Docket No. 52893 4USPreliminary Amendment(Siegel col. 5, ln 66- col. 6, ln. 3, “The autonomous ground based vehicle 302 then transports the item 310 from the transfer location 303 along a second portion of the path 311-2 to the destination location 307 and completes delivery of the item 310 at the destination location 307.”)
O’Brien, High, and Natarajan are directed to a system and method for facilitating a package exchange between an unmanned aerial vehicle and distribution robot [AGV]. Siegel is also directed to cooperation of aerial and ground vehicles for item distribution and further teaches navigation for the ground distribution robot.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O’Brien/High/Natarajan with the teachings of Siegel since “any combination of autonomous vehicles may be utilized to complete a transport of an item from a source location to a destination location.” (Siegel col. 2, lns. 24-26)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien/High/Natarajan/Siegel.  Claim 23 is merely a combination of claims above.
Claim 23 (Currently Amended): As shown above, O’Brien/High/Natarajan/Siegel teach the following:
aircraft having a memory, configured to store computer instructions, and a processor, configured to execute the instructions, so that the aircraft executes a logistics method that includes obtaining, by the aircraft, a distribution robot identifier, sending, by the aircraft, a hatch cover open request to a dispatching platform, wherein the hatch cover open request includes the distribution robot identifier, so that the dispatching platform sends a hatch cover open instruction to a distribution robot corresponding to the distribution robot identifier, to enable the distribution robot to open a hatch cover, and upon a detection that the8Docket No. 52893 4USPreliminary Amendment hatch cover is opened by the distribution robot, delivering, by an aircraft, cargoes to the distribution robot; (See claim 14 above)
a distribution robot that includes a cargo receiving module, configured to receive cargoes delivered by an aircraft at a cargo handover location of an aircraft and the distribution robot, and a cargo distribution module, configured to distribute the cargoes to a distribution address, the distribution robot comprising: a hatch cover open instruction receiving unit, configured to receive a hatch cover open instruction which is sent by a dispatching platform through a public wireless communication network in response to a hatch cover open request including a distribution robot identifier received from the aircraft through the public wireless communication network, wherein the distribution robot identifier is obtained after the aircraft reaches a location of the aircraft and the distribution robot; and a hatch cover open unit, configured to open a hatch cover in response to the hatch cover open instruction received by the hatch cover open instruction receiving unit through the public wireless communication network so as to receive the cargoes delivered by the aircraft; (See claim 15 above) 
a dispatching platform that includes a fixed route transmitting module, configured to transmit a fixed route to an aircraft through the public wireless communication network, to enable the aircraft to reach a cargo handover location of the aircraft and a distribution robot from a distribution station according to the fixed route, a navigation information generating module, configured to generate navigation path information according to distribution address information after the distribution robot receives the cargoes delivered by the aircraft, a navigation information transmitting module, configured to transmit the navigation path information to the distribution robot through the public wireless communication network, to enable the distribution robot to automatically drive to the distribution address according to the navigation path information, (See claim 20 above)
a cargo handover control module, configured to control the aircraft through the public wireless communication network to deliver the cargoes to the distribution robot, comprising:  a hatch cover open request receiving unit, configured to receive a hatch cover 9Docket No. 52893 4USPreliminary Amendmentopen request sent by the aircraft, wherein the hatch cover open request includes a distribution robot identifier obtained from a distribution robot by the aircraft; (See claim 20 above)
a hatch cover open instruction sending unit, configured to send a hatch cover open instruction to a distribution robot corresponding to the distribution robot identifier through public wireless communication network in the case that the hatch cover open request receiving unit receives the hatch cover open request, so as to control the distribution robot to open a hatch cover; (See claim 20 above)
a hatch cover detection instruction sending unit, configured to send a hatch cover detection instruction to the aircraft through public wireless communication network in the case that the hatch cover open request receiving unit receives the hatch cover open request, so that the aircraft detects whether the hatch cover of the distribution robot is opened, and delivers the cargoes to the distribution robot after detecting that the hatch cover of the distribution robot is opened. (See claim 20 above)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.F./Examiner, Art Unit 3628                                                                                                                                                                                                        /JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628